DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Election/Restriction response filed on 06/14/2022.  Claims 112-117 and 119-127 are pending.  Claim 112 is independent. Claims 1-111 and 118 are canceled.  Claims 115 and 120-126 are withdrawn. Claim 113 has been withdrawn by the examiner for the reason(s) below.
Election/Restrictions
Applicant’s election without traverse of Species VH (Figure 3g) for the Volume Filling Device and Species SSA (Figure 38) for the System in the reply filed on 06/14/2022 is acknowledged.
Claims 115 and 120-126 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2022.
	Furthermore, claim 113 has been withdrawn by the examiner because it is not directed to the elected species, Species VH (Figure 3g) by reciting “wherein said structure comprises a bellow adapted to take into account the fibrosis surrounding the volume filling device when implanted, such that the -2-FORSELLmovement of the bellow is substantially un-affected by said fibrosis.”   Instead, the bellow (or bellows) feature belongs to the non-elected species, Species SAH (Figures 46a-46c).
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 127 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 127 recites the limitation "the implanted energy consumer components" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 112 and 114 is/are rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by Balbierz et al. (US Pub. No.: 2005/0261712).
Regarding claims 112 and 114, Balbierz discloses an apparatus for treating obesity of an obese patient having a stomach with a food cavity, the apparatus comprising: at least one biocompatible volume filling device (10d, Fig. 10) fully capable to be completely invaginated by a stomach wall portion of the patient (implant 10d is fully capable to be completely invaginated by a stomach wall portion of the patient, Fig. 13F or Fig. 18), wherein the at least one biocompatible volume filling device is fully capable to be implanted in the abdominal cavity and invaginated in the stomach wall from the outside thereof (Fig. 13 F or 18), such that the volume of the food cavity is reduced in size by a volume substantially exceeding the volume of the volume filling device (Fig. 13F or 18, the at least one biocompatible volume filling device is fully capable to be implanted in the abdominal cavity and invaginated in the stomach wall from the outside thereof, such that the volume of the food cavity is reduced in size by a volume substantially exceeding the volume of the volume filling device depending on the method of folding the stomach wall against the implant), and wherein the at least one biocompatible volume filling device comprises a blind hole (groove/recess/hole in the fluted wall 28, Fig. 10; Based on the description of the elected species as shown in Fig. 3g, the blind hole is the recess 10f formed on the wall of the volume filling device) arranged in an outer wall of the at least one biocompatible volume filling device to allow the at least one biocompatible volume filling device to be held by an instrument during implantation of the at least one biocompatible volume filling device (groove/recess/hole in the fluted wall 28 is fully capable to allow the at least one biocompatible volume filling device to be held by an instrument during implantation of the at least one biocompatible volume filling device); wherein the volume filling device further comprises a bio-compatible material or an elastic material (Para. [0035]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 116 and 117 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz et al. (US Pub. No.: 2005/0261712) as applied to claim 112 above, and further in view of Kim et al. (US Pub. No.: 2007/0250020)
	Regarding claim 116, Balbierz discloses substantially all the limitation of the claim as taught above and further discloses that the volume filling device is further provided with at least one layer of material (the balloon layer material, Fig. 10).  However, Balbierz does not disclose that the one layer of material comprises at least one of a polytetrafluoroethylene layer, a polyurethane layer, a silicone layer, a metal layer, a metal layer comprises any of gold, silver, and titanium, or a combination thereof, a plurality of layers, -3-FORSELL Appl. No. 17/126,066 June 14, 2022 Response to Requirement for Restriction/Election dated May 25, 2022 a plurality of layers, with an outer surface of at least one of; layer of polyurethane, or polytetrafluoroethylene, Parylene, silicone, metal, or a combination thereof, a plurality of layers, with an inner surface layer of at least one of; polyurethane, or polytetrafluoroethylene, Parylene, silicone, metal, or a combination thereof, a plurality of layers, with an inner surface layer of polytetrafluoro ethylene and an outer layer of silicone, a plurality of layers, with an inner surface layer of polytetrafluoro ethylene, an intermediate layer of silicone, and an outer layer of Parylene,a plurality of layers, with an inner surface layer of polyurethane and an outer layer of silicone, a plurality of layers, with an inner surface layer of polyurethane, an intermediate layer of silicone, and an outer layer of Parylene, and an outer layer that includes a biocompatible material.
	Kim teaches, in the same field of endeavor (expandable apparatus for treating obesity), a volume filling device (10, Fig. 3L or 3M) comprising a layer of material which is a silicone layer (Para. [0178]).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify at least one layer of material of the volume filling device of Balbierz to be a silicone layer as taught by Kim, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07.
	Regarding claim 117, Balbierz discloses substantially all the limitation of the claims of the claim as taught above and further disclose that the volume filling device comprises a fluid for filling the volume filling device (Para. [0035]).  However, Balbierz does not disclose that the fluid comprises at least one of. a fluid adapted to be transformed into solid state or fixed form; a polyurethane liquid, an iso-tonic fluid, a fluid comprising large molecules to prevent diffusion, and a fluid comprising iodine molecules.
	Kim teaches, in the same field of endeavor (expandable apparatus for treating obesity), a volume filling device (10, Fig. 3L or 3M) comprising a fluid for filling the volume filling device, comprising an iso-tonic fluid (isotonic dextrose solution, Para. [0181]).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fluid of Balbierz to be an iso-tonic fluid as taught by Kim, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Claim 119 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz et al. (US Pub. No.: 2005/0261712) as applied to claim 112 above, and further in view of Stack et al. (US Pub. No.: 2007/0060932).
Regarding claim 119, Balbierz discloses all the limitations of claim 112 as taught above and further discloses sutures and staples for fixating opposite sides of the invaginated stomach wall (Para. [0045]).  However, Balbierz does not disclose that the sutures or staples are provided with fixation portions exhibiting a structure adapted to be in contact with the stomach wall to promote growth in human tissue to secure long term placement of the volume filing device attached to the stomach wall, wherein the structure comprises a net like structure.
Stack teaches, in the same field of endeavor (attachment between opposite sides of stomach wall), an apparatus comprising a stomach-to-stomach sutures or staples (Fig. 38 or 40) provided with fixation portions (portions of mesh 300) exhibiting a structure (structure of mesh 300, Fig. 38 and Paras. [0184], [0185], and [0187]) adapted to be in contact with the stomach wall to promote growth in human tissue to secure long term placement of the volume filing device attached to the stomach wall, wherein the structure comprises a net like structure (Fig. 38 and Paras. [0184], [0185], and [0187], the porous mesh comprises a net like structure).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Balbierz to provide the stomach-to-stomach suture or staples with fixation portions exhibiting a structure; wherein the structure comprises a net like structure a taught by Stack in order to obtain the advantage of promoting tissue in-growth and/or reinforce the adhesions formed between the opposite sides of stomach wall (Stack, Para. [0184] and [0185]).
Claim 127 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz et al. (US Pub. No.: 2005/0261712) as applied to claim 112 above, and further in view of Hassler, JR. et al. (US Pub. No.: 2005/0267500).
Regarding claim 127, Balbierz discloses all the limitations of claim 112 as taught above but fails to further disclose wireless energy being transmitted inductively from a primary coil in an external energy source to a comprised secondary coil included in a comprised internal energy receiver, wherein the internal -7-FORSELLenergy receiver being connected to the implanted energy consuming components of the apparatus for directly or indirectly supplying received energy thereto, wherein the system further comprising at least one of: a battery, a rechargeable battery, and an energy transforming device.
Hassler, JR. teaches, in field of endeavor (gastric apparatus), gastric apparatus comprising wireless energy is transmitted inductively from a primary coil  (24, Fig. 1) in an external energy source (13, Fig. 1) to a comprised secondary coil (Para. [0033]) included in a comprised internal energy receiver (Paras. [0033], [0034], and [0044] and Figs. 1, 2, and 8), wherein the internalResponse to Requirement for Restriction/Election dated May 25, 2022 energy receiver being connected to the implanted energy consuming components (components that consumers energy, Paras. [0033], [0034], and [0044] and Figs. 1, 2, and 8) of the apparatus for directly or indirectly supplying received energy thereto (Fig. 1 and Paras. [0033]-[0034]), wherein the system further comprising an energy transforming device (infuser 20, 30, or 330, Paras. [0033] and [0044], Figs. 1, 2 and 8).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Balbierz include wireless energy being transmitted inductively from a primary coil in an external energy source to a comprised secondary coil included in a comprised internal energy receiver, wherein the internal -7-FORSELLenergy receiver being connected to the implanted energy consuming components of the apparatus for directly or indirectly supplying received energy thereto, wherein the system further comprising at least one of: a battery, a rechargeable battery, and an energy transforming device as taught by Hassler, JR. in order to obtain the advantage of remotely adjusting the size/volume of the balloon or volume filling device (Hassler, JR., see Abstract and Para. [0019]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030105385 A1	Forsell, Peter discloses an apparatus that remotely inflate or deflate an inflatable implant using wireless energy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771